We have examined the testimony, and giving to the testimony such weight to which it is entitled we are of the opinion that there is sufficient evidence upon which to base a verdict of conviction.
The state was dependent for a conviction on the testimony of one W.O. Robbins, whose testimony as to the material facts connecting defendant with the crime was denied by the defendant and his witnesses. To corroborate the main state's witness, the state was permitted, over the objection and exception of defendant, to introduce in evidence an affidavit and warrant, dated July 30, 1921, charging this defendant, and two others, with having manufactured prohibited liquors. The affidavit was signed by J.B. Sikes, and the warrant issued by J.N. Pollard, justice of the peace. What connection this paper has with the case on trial does not appear. There is no evidence tending to connect this paper with the pending suit. Such paper was clearly immaterial for any purpose, and burdened the defendant's case with the sworn opinion of a person not a witness to the facts in issue that there was probable cause for believing that defendant was guilty of the offense of manufacturing whisky.
The action of the court in admitting this evidence was error to a reversal.
Let the judgment be reversed and the cause remanded.
Reversed and remanded.